United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.Z., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1480
Issued: November 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2013 appellant, through her attorney, filed a timely appeal from the April 24,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Because more than 180 days elapsed from the most recent merit
decision dated June 17, 2011 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 24, 2010 appellant, then a 49-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on September 19, 2010 she slipped on a wet floor in a
hallway, causing her legs to move into a split position and pulling her right groin.
On October 7, 2010 OWCP requested additional factual and medical evidence from
appellant and to respond to its inquiries, on the grounds that she had not submitted any factual or
medical evidence apart from her Form CA-1. It afforded appellant 30 days to submit additional
evidence.
In a narrative statement dated October 24, 2010, appellant described the events alleged to
have caused her injury. She stated that, when exiting a room in the medical center after washing
its bed, she slipped on a puddle of water, causing her right leg to slide in front and the left one to
slide back, in a split position. Appellant noted that she grabbed onto a railing so that her split did
not reach the floor but that it came close. After the incident, she stated that her coworkers helped
her to the emergency room, where she was given a shot for the pain and a crutch.
In a report of employee treatment dated September 19, 2010, Dr. Wanda Pons, an
internist, checked a box indicating that appellant was being treated or examined for a workrelated injury and recommended a work restriction of no weight bearing. An unsigned report
from the same day from Pittsburgh, Pennsylvania Veterans Administration Medical Center,
described very mild degenerative changes present within the inferomedial aspect of each hip and
no evidence of a fracture or dislocation.
Appellant submitted records containing illegible signatures dated September 29,
October 6, 19 and 29 and November 12, 2010. In a report dated October 6, 2010, the author
diagnosed sciatica of the right gluteus and noted that appellant had reached maximum medical
improvement. In a report dated October 19, 2010, the author notes under the heading “history”
that appellant slipped and fell, injuring her right groin and hip. In a report dated October 29,
2010, the author recommended that appellant be off work until further notice.
By decision dated December 13, 2010, OWCP denied appellant’s claim. On January 7,
2011 appellant requested an oral hearing by an OWCP hearing representative.
In a trauma report from the department of emergency medicine at University of
Pittsburgh Medical Center dated November 21, 2010, Dr. Alain Corcos, a Board-certified
surgeon, described an event that occurred on the same night in which appellant presented to the
emergency department with acute onset of shortness of breath at home after a fall in which she
hit the side of the stairs to her right side with her right chest wall. He noted that a chest x-ray
revealed a large right-sided pneumothorax with a probable component of tension and extensive
subcutaneous emphysema. In a radiology report dated November 21, 2010, Dr. Martin Gill
Christian, M.D., stated that he found no traumatic abnormalities as a result of a computerized
tomography scan with regard to appellant’s pelvis and abdomen.
On December 21, 2010 Dr. Irina E. Vinarski, a Board-certified physician of internal
medicine, stated that her impression from the magnetic resonance imaging (MRI) scan of

2

appellant’s lumbar spine was degenerative change with multiple disc bulges, most prominent at
L4-5, and that there was no evidence of significant spinal stenosis or disc herniation.
In a report dated January 27, 2011 bearing an illegible signature, the author opined that
appellant was involved in a work-related fall with pain in the right hip that radiated to the low
back as well as the right leg. The author stated that he or she had a “strong suspicion that
appellant had a herniated disc of the left spine” and that this was causing radiculopathy of the
right leg. The author further stated that “the cause of her fall at home could certainly have been
linked to her low back issues,” but that he or she could not say that it was the direct cause.
By letter dated March 11, 2011, Dr. Vinarski stated that appellant had been under her
care since December 20, 2010. She noted that appellant had fallen at work on September 19,
2010, and stated “The fall on November 21, 2010 was due to a previous accident at work [of]
September 19, 2010, which caused lower back pain and right leg and foot numbness.
In a form report dated March 16, 2011, Dr. Vinarski related that appellant’s condition
commenced on September 19, 2011. She also noted that appellant had fallen at work on
September 19, 2011, and stated that appellant began treatment on December 21, 2011.
In a report dated March 27, 2011, Dr. D. A. Provenzano, a Board-certified
anesthesiologist and physician of pain medicine, stated that appellant had a fall at work in
September 2010 that resulted in a back injury, and that she had been dealing with progressively
worsening back and leg symptoms since the fall. Furthermore, he noted that appellant had an
episode of numbness and weakness in the right leg in November 2010 that resulted in a second
fall at home. Dr. Provenzano diagnosed appellant with chronic obstructive pulmonary disease
exacerbation, lumbar disc displacement most significant at L4-5 with right lower extremity
radicular symptoms in an L5 and S1 dermatomal distribution and cervicalgia.
On a medical slip dated December 13, 2010, Dr. Vinarski stated that appellant had been
under her care for a medical condition and should be off work from November 21, 2010 until
further notice.
In a telephonic hearing held on April 20, 2011, appellant stated that her injury occurred
on September 19, 2010, and described the mechanism alleged to cause her condition in
substantially the same terms as in her narrative statement dated October 24, 2010. She further
described the event occurring on November 21, 2010, stating that she got up to go to the
bathroom in the middle of the night, her right leg and groin went numb, and her foot dropped,
causing her to fall down about six steps, hitting her right side on a railing and puncturing a lung.
Appellant stated that she missed an appointment to get an MRI scan due to this event. She stated
that the fall at home on November 21, 2010 was related to the original fall at work on
September 19, 2010 and that she had no history of low back problems prior to the September 19,
2010 fall. The hearing representative informed appellant that she would need a written statement
from a doctor confirming that the November 21, 2010 injury was a consequential injury.
In reports dated May 11, 2011, Dr. Vinarski relayed appellant’s history of treatment. She
stated that appellant sustained a work injury hurting her groin area, and stated that appellant fell
at home on November 21, 2010 when her foot became numb causing her to fall down the stairs,

3

which caused her to hit her right side on the railing and punctured a lung. In one letter,
Dr. Vinarski stated, “It is unclear at this time, if the fall on September 19, 2010 is the direct
cause of the fall on November 21, 2010.” In the other letter, she stated, “In my professional
opinion, the fall on September 19, 2010 might be the direct cause of the fall on
November 21, 2010.” In the fax cover sheet for the second letter, Dr. Vinarski wrote that there
was a medical terminology error in the previous copy.
By decision dated June 17, 2011, the hearing representative denied appellant’s claim,
finding that the medical evidence was not sufficient to support her claim for compensation
because it did not establish that her medical conditions were causally related to a work-related
event. The hearing representative noted that no physician had given a firm diagnosis or medical
opinion relating any condition to the employment incident on September 19, 2010. Furthermore,
the hearing representative noted that, while Dr. Vinarski initially stated that the November 21,
2010 fall was a consequence of the earlier fall, in her later report she stated that it was unclear.
By letter dated May 25, 2012, appellant, through her representative, requested
reconsideration of OWCP’s June 17, 2011 decision. In support of her request, appellant
submitted a duplicate of Dr. Vinarski’s March 11, 2011 report and a narrative statement dated
October 20, 2010. The narrative statement dated October 20, 2010 was almost identical to
appellant’s narrative statement dated October 24, 2010. The only difference was that the
following sentences were missing from the letter dated October 20, 2010 but present in the letter
dated October 24, 2010: “Now I have missed three more days of work due to my fall. I have
contacted the Union. I spoke with Larry the PA today October 29th and he has set up an x-ray
and a MRI for today.”
By decision dated April 24, 2013, OWCP declined appellant’s request for reconsideration
on the grounds that she had not provided any new argument or evidence in support of her claim.
It noted that she submitted only a duplicate of the March 11, 2011 report from Dr. Vinarski and a
narrative statement dated October 20, 2010 that was almost identical to another statement dated
October 24, 2010, containing no new arguments in support of her claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for

2

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

4

reconsideration without reopening the case for a review on the merits.3 The Board has found that
evidence that repeats or duplicates evidence already in the case record has no evidentiary value.4
ANALYSIS
On May 25, 2013 appellant requested reconsideration of OWCP’s June 17, 2011
decision, which affirmed the decision denying her claim for compensation of December 13,
2010, on the grounds that she had not provided sufficient evidence to demonstrate a causal
relationship between a work-related event and a diagnosed condition. Her request for
reconsideration neither alleged nor demonstrated that OWCP erroneously applied or interpreted a
specific point of law. Appellant did not advance a relevant legal argument not previously
considered by OWCP. The narrative statement dated October 20, 2010 that was submitted along
with her request for reconsideration was almost identical to a narrative statement dated
October 24, 2010 that had already been received by OWCP on November 2, 2010 and April 18,
2011, and the difference between the two statements did not contain an argument that OWCP
erroneously applied or interpreted a specific point of law or a legal argument not previously
considered by OWCP. Thus, appellant is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by OWCP. Dr. Vinarski’s report dated March 11, 2011 was previously of record,
having been first received on April 18, 2011. Submitting additional evidence that repeats or
duplicates information already in the record does not constitute a basis for reopening a claim.5
Therefore, this report is insufficient to require a merit review of appellant’s claim.
The evidence submitted did not show that OWCP erroneously applied or interpreted a
specific point of law; advance a relevant legal argument not previously considered; or constitute
relevant and pertinent new evidence not previously considered by OWCP. As appellant did not
meet any of the necessary regulatory requirements, the Board finds that she is not entitled to
further merit review.6
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further review of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

3

Id. at § 10.608(b); K.H., 59 ECAB 495, 499 (2008).

4

See Daniel Deparini, 44 ECAB 657, 659 (1993).

5

Id.; James W. Scott, 55 ECAB 606, 608 n.4 (2004).

6

M.E., 58 ECAB 694, 698 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without
reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

